DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 4/13/2022 wherein claims 1, 9 and 29 have been amended.
Claims 1, 3-16, 26 and 29 are presented for examination on the merits. 
The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 4/13/2022 overcome the rejection of claims 1, 3-16, 26 and 29 made by the Examiner under 35 USC 103 over Gillis et al. (US 2004/0129112) in view of Zhu et al. (Earth and Planetary Science Letter, 2002), Duncan et al. (Clin Orthop Relat Res, 2008), Lemire et al. (Nature Reviews, 2013). This rejection is withdrawn as it does not teach the claimed invention.  


Allowable Subject Matter
Claims 9-12, 15 and 16 are allowed.

New Rejections 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 13 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strand et al. (US 2014/0286862).
Strand teaches a therapeutic composition which may be in the form of an injectable solution (see [0150, 0151]) (see instant claims 1, 6 and 29), a gel (see [0146]) (see instant claims 1, 4 or a tablet (see [0151]) wherein the composition may comprise Cr-52 (see claim 35). It is expected that the Cr-52 would be present as 100% Cr-52 as Strand provides no additional context. Moreover, it appears that the Cr-52 is in the elemental form as no ions/salts are identified. The Cr-52 is to be present in a concentration ranging from 0.1-1mM (see [0155]). Although Strand does not teach the concentration of Cr-52 in units of milligrams as set forth under claims 13, 15 and 29, this is not considered mitigating because were the general conditions of a claim are described in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). That is, one of ordinary skill in the art would be capable of working within the framework provided by Strand and identify useful concentrations (given a concentration in molarity is indicated) and identify useful concentrations (in milligrams). If such an undertaking resulted in finding concentrations overlapping with that claimed, then such would have been the product of ordinary skill and common sense. Strand teaches that their composition may comprise bacteriostats and preservatives (see [0148]) which are both broadly understood to encompass antibacterial agents (see instant claim 7). Stabilizers are also envisaged (see [0148]) (see instant claim 8).
The only difference between Strand and the instant claims is that Strand does not teach the specific combination of components as claimed in a single embodiment, or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Strand, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation. Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed ingredients from within Strands's disclosure, to arrive at a composition in the form of a gel or an injectable solution that comprises Cr-52.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 3, 14 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strand et al. (US 2014/0286862) as applied to claims 1, 4-8, 13 and 29 above, and further in view of Slaga et al. (US 6451341).
Strand fails to teach the Cr-52 as being in the form of a salt (e.g. citrate, aspartate, glutamate, etc.)
Slaga is directed to cancer-protective compositions comprising therapeutic agents. An exemplified therapeutic agent is that of chromium may be administered as a chromium aspartate salt (see column 16, lines 38-54). Thus, it would have been obvious to use Slaga’s chromium aspartate in the formulation of Strand with a reasonable expectation for success in providing Cr-52 to a target tissue as it was known that such salts were suitable for therapeutic administration. Combining prior art elements according to known methods to yield predictable results is indicia of obviousness. See MPEP 2143(I)(A) 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611